          Case 3:18-cv-00591-CLS Document 67 Filed 09/01/19 Page 1 of 3                                        FILED
                                                                                                      2019 Sep-01 PM 05:23
                                                                                                      U.S. DISTRICT COURT
                                                                                                          N.D. OF ALABAMA


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ALABAMA
                                          NORTHWEST DIVISION



                                                                }

 CHERYL JARMON-GOODMAN                                          }

     Plaintiff.                                                 }

                                                                }

 v                                                              }         Case No.: 3:18-cv-591-CLS

                                                                }

 SAM GARRISON, et.al.                                           }

      Defendants.




                             MOTION TO WITHDRAW AS COUNSEL



         COMES NOW, the undersigned attorney for the Plaintiff, Terrell McCants and pray this court to
enter an order granting leave to withdraw as counsel for the Plaintiff herein. As grounds for this motion,
the attorney shows:

        1. The Plaintiff has terminated representation by writing.
        2. Plaintiff has retained new counsel.
        3. Continued representation is not feasible as the Plaintiff has terminated said
           representation.

        WHEREFORE, premises considered, the undersigned prays that this Court enter its order

allowing withdrawal herein. On this, the 1st day of September, 2019.



                                                                    Respectfully submitted,
Case 3:18-cv-00591-CLS Document 67 Filed 09/01/19 Page 2 of 3



                                         /s/ Terrell E. McCants_____

                                         Terrell E. McCants (MCC176)

                                         Burrell & McCants, LLC.

                                         712 32nd St. South

                                         Birmingham, Alabama 35233

                                         205.202.5599 (Telephone)

                                         205.918.8041 (Facsimile)

                                         Terrell@burrellmccants.com
        Case 3:18-cv-00591-CLS Document 67 Filed 09/01/19 Page 3 of 3




CERTIFICATE OF SERVICE

I hereby certify that on September 1, 2019, a copy of the same has been served

by email or efile to counsel of record and if by fax efile, with the Clerk of the Court

using the CM/ECF system .


                                           /s/ Terrell E. McCants


                                           Terrell E. McCants
